UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7483


GREGORY ALLEN GANT,

                Petitioner - Appellant,

          v.

STATE OF NORTH CAROLINA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-hc-02178-FL)


Submitted:   November 2, 2012             Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Allen Gant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory Allen Gant appeals the district court’s order

dismissing    as    frivolous         his       civil   action     requesting     an

“Avernment of Jurisdiction.”                We have reviewed the record and

find   no   reversible    error.        Accordingly,        we    affirm   for   the

reasons stated by the district court.                   Gant v. North Carolina,

No. 5:12-hc-02178-FL (E.D.N.C. Aug. 22, 2012).                    We dispense with

oral   argument    because      the    facts      and   legal     contentions    are

adequately    presented    in    the    materials        before    the   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2